Citation Nr: 1427335	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-45 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a video conference hearing before the undersigned in November 2012; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the claim on appeal.

The Veteran contends that he has hepatitis C due to one or more risk factors related to military service.  Specifically, he reported receiving air gun inoculations, sharing razors in the field in 1976 and 1977, being an intravenous drug user from late 1977 until early 1978 and sharing needles, having "one body piercing and was my ear" [sic] prior to his "episode of hepatitis" in 1978, possibly having a blood transfusion during an operation in 1978, and having some tattoos done in prison in 1993 or 1994.

His service treatment records reflect that no identifying body marks, scars, or tattoos were noted on entrance examination in June 1975 or at separation examination in July 1978.  A narrative summary reflects that the Veteran was admitted to an Army Hospital for a week and a half between January and February 1978 where he was evaluated and treated for hepatitis A.  He denied use of intravenous drugs and a Clinical Record Cover Sheet recorded "no history of drug abuse within the past 8 months," but he stated that he had been exposed to people with hepatitis.  In April 1978, he underwent surgery for right orchiodynia and the operation report noted "some bleeding" and that Bovie cautery was applied; however, it does not reflect that a blood transfusion was either indicated or performed.  

A June 1978 service treatment record reflects the Veteran's complaint of upset stomach.  It was noted that he was on a drug/alcohol program and had nausea and cramps due to withdrawal.  Other records dated in July 1978 indicate that the Veteran was being discharged under Chapter 9, and documentation of a November 2012 telephone call with VA personnel reflects that he claimed entitlement to service connection for "drug addition," which he stated was the reason for his military discharge. 

In May 2000, the Veteran presented to the Lebanon VA Medical Center (VAMC) requesting rehabilitation from drugs and alcohol.  He stated that cocaine was his current drug of choice, but also described his history of drug use, including intravenous use of a bag of heroin every four or five days from age 19 to 20 with shared needles.  He denied having any surgery other than in service in 1978.  He indicated that he received prior treatment and detox services and that his "only medical problem secondary to his drug and alcohol use was developing some form of hepatitis, but he was not sure what type."  A June 2000 addendum note indicates that the Veteran was informed that he had hepatitis B and C, that he was aware of the hepatitis B since he had been told about it in the past, that hepatitis C does not "have a classic clinical presentation like A or B," and that he was advised to seek follow-up care with his primary physician.  In August 2006, a VA physician commented that the Veteran "was probably infected [with hepatitis C] some 25 to 30 years ago."  The AOJ should ask the Veteran to provide or identify any private or VA treatment records dated prior to May 2000 that may be pertinent to his claim.

The Veteran was afforded a VA examination in April 2010.  In addition to other risk factors reported and/or documented, he endorsed intranasal cocaine use during and after service, intravenous drug use after service (in addition to in service), high risk sexual practices during and after service, and body piercing before and after service.  Regarding hepatitis A diagnosed during military service, the examining physician noted that the infection resolved and explained that hepatitis A was similar to food poisoning and would be considered acute and transient and unrelated to hepatitis C infection.  Regarding hepatitis C diagnosed in June 2000, the April 2010 VA examiner concluded that it was impossible to speculate when the Veteran may have contracted hepatitis C infection, given the multiple risk factors noted historically in the present case.

The Board notes that the Veteran's history of multiple risk factors for hepatitis C is precisely the reason why the Board requires a medical opinion based on the evidence of record and a reviewing physician's best judgment.  In this regard the Board emphasizes that the Veteran is competent to report receiving air gun inoculations in service, sharing needles for intravenous drug use during service, and experiencing other risk factors.  Moreover, the Board finds that the April 2010 VA medical opinion was incomplete because it did not consider the comparative or relative risk of each possible mode of transmission of hepatitis C in the Veteran's case.  Therefore, the entire claims file should be provided to a VA physician to obtain a medical opinion regarding the likely etiology of the Veteran's hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide all treatment records from VA or private treatment providers dated prior to May 2000 that may be relevant to his claim for hepatitis C, or authorize VA to obtain the records on his behalf.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After the above development has been completed to the extent possible, the claims file should be provided to a VA physician to obtain an opinion as to the likely source of the Veteran's hepatitis C.

Following a review of the claims file, the physician is requested to provide an opinion as to the following:

a) Is it more likely, less likely, or at as least as likely as not (a 50 percent probability) that the Veteran's current hepatitis C was caused by his intravenous drug use with needle sharing at any time (during or after service)?
b) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his intranasal cocaine use at any time (during or after service)?
c) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his vaccinations by air gun injection during active service?
d) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by sharing razors during active service?
e) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his body piercings (before and after service)?
f) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by high risk sexual practices (during and after service)?
g) Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by tattoos done in prison in 1993 or 1994?
h) Discuss the likelihood that the Veteran's current hepatitis C was caused by any other risk factors that are apparent from the evidence of record.

Please provide the medical reasoning for your conclusions to include discussion of the usual incubation period and onset of symptoms for hepatitis C, an explanation of why any particular risk factor was the more likely cause of the Veteran's hepatitis C rather than other risk factors, and cite to medical treatises or studies if warranted.  If a VA examination is deemed necessary to respond to the questions, one should be scheduled.

3.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



